Case 1:19-cv-03347-RBJ-SKC Document 34-8 Filed 08/18/20 USDC Colorado Page 1 of 2

 

mo AURORA POLICE DEPARTMENT
CAD CALL HARDCOPY

CP 2019-300912 Reported: Sep-02-2019 23:33:54

 

 

Incident Location
Address : E 6TH AVE /N PEORIA ST
City : AURORA
District: 1 Beat: 7 Grid: 7E1

General Information

Report number: -

Case Type: TRAFFIC STOP Priority : 2
Dispatch : Sep-02-2019 23:33:54

Enroute : Sep-02-2019 23:34:02

At Scene : Sep-02-2019 23:33:55

Cleared : Sep-02-2019 23:51:08

How call received : MDC INITIATED CALL
Unit ids: #1-306 #2-307

Call taker ID : 245720

Complainant Information

Remarks :
Sep-02-2019 23:33:54 - Field Event SIL SUV ** VEH
search completed at 09/02/19 23:33:55 ** LOI
search completed at 09/02/19 23:34:43 ** LOI
search completed at 09/02/19 23:34:44 Event Clear
Comments> Cover Event Clear Comments> Summons
E665545

(at cad10) on 2019-09-02 23:33:54 - Field Event
(at cad10) on 2019-09-02 23:33:54 - SIL SUV

(at cadintl) on 2019-09-02 23:33:55 - ** VEH
search completed at 09/02/19 23:33:55

(at cadint1) on 2019-09-02 23:34:43 - ** LOI
search completed at 09/02/19 23:34:43

(at cadint1) on 2019-09-02 23:34:44 - ** LOI
search completed at 09/02/19 23:34:44

PLOCH, ZACHARY J(at $307) on 2019-09-02 23:50:46
- Event Clear Comments> Cover

PETERSEN, DUSTIN(at $306) on 2019-09-02 23:51:07
~ Event Clear Comments> Summons E665545

 

 

For: 316816 Monday December 9, 2019

EXHIBIT 2B
 

Case 1:19-cv-03347-RBJ-SKC Document 34-8 Filed 08/18/20 USDC Colorado Page 2 of 2

 

- ots AURORA POLICE DEPARTMENT
CAD CALL HARDCOPY

CP 2019-300912

Reported: Sep-02-2019 23:33:54

 

Related Entities

Role : INVOLVED
Licence : 1251693 CO

Clearance Information

Remarks :
TRAFFIC-MOVING VIO

Final Case type : TRAFFIC-MOVING VIO
Report expected: No Founded: Yes
Reporting Officer1 : 313617 - PETERSEN, DUSTIN

Dispatch Details

Unit number : 306 Dispatched: Sep-02-2019 23:33:54
Officer 1 : 313617 - PETERSEN, DUSTIN

At scene: Sep-02-2019 23:33:55

Cleared : Sep-02-2019 23:51:08

Dispatcher ID : 245720

Unit number : 307 Dispatched: Sep-02-2019 23:33:58
Officer 1 : 315910 - PLOCH, ZACHARY J

Enroute : Sep-02-2019 23:34:02

At scene: Sep-02-2019 23:34:40

Cleared : Sep-02-2019 23:50:47

Dispatcher ID : 245720

Unit/Officer Details

** END OF HARDCOPY **

 

For: 316816 Monday December 9, 2019

Page: 2 of 2

 
